—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 14, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged after he failed to respond to a computer message after being advised to do so by his employer. When confronted with this failure by his supervisor, claimant replied with an angry and disrespectful retort. At the time, claimant was already on probation for losing his temper with his fellow workers and had been warned that one more such incident would result in his dismissal. The Unemployment Insurance Appeal Board ruled that claimant had lost his employment under disqualifying circumstances. We affirm. An employee’s disrespectful conduct has been found to constitute disqualifying misconduct (see, Matter of Schneider [Garden City Union Free School Dist. — Hudacs], 201 AD2d 811), especially in cases where the employee has been warned that such conduct is unacceptable (see, Matter of McEnany [Sweeney], 216 AD2d 623, lv denied 86 NY2d 707). To the extent that claimant’s version of the events that led to his dismissal was at variance with that of the employer, this constituted an issue of credibility for resolution by the Board (see, Matter of Dorn [Marist Coll. — Hudacs], 193 AD2d 1031, 1032).
White, J. P., Yesawich Jr., Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.